Title: To Alexander Hamilton from Tench Coxe, [1 January 1794]
From: Coxe, Tench
To: Hamilton, Alexander


[Philadelphia, January 1, 1794]
Mr. Coxe has the honor to inform Mr. Hamilton that an offer was made to him last Night of one dollar ⅌ Acre for two parcels one on Snow Valley run a water of Mahantango—& the other in Nescopeack—in all about 8500 As. belong to Church & Coxe—of the land purchased for Mr. Church & himself (Mr. C.) last Spring. The payment will be prompt. Mr. Coxe intends to accept the offer for his part, and wishes to be informed by three OClock, if it will be agreeable to Mr. Hamilton that the part belonging to Mr. Church should also be sold.
Mr. Coxe finds that he has not a copy of the Corn Law of G Britain, but he thinks Mr. Vaughan or Mr. Bond could lend it to Mr. Hamilton.
Jany 1. 1794
